MANDATE

                                Court of Appeals
                            First District of Texas
                                NO. 01-14-01024-CV

 OLLIE LEWIS, SAM L. LEWIS AND ALL OTHER OCCUPANTS OF 10618
          LEITRIM WAY HOUSTON, TX 77047, Appellants

                                         V.

       FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

Appeal from the County Civil Court at Law No. 2 of Harris County, Texas. (Tr. Ct.
                              Cause No. 1055404).

TO THE COUNTY CIVIL COURT AT LAW NO. 2 OF HARRIS COUNTY,
GREETINGS:

      Before this Court, on the 2nd day of April, 2015, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in
these words:
               Appellants, Ollie Lewis, Sam L. Lewis, and all other occupants
               of 10618 Leitrim Way, Houston, TX 77074, have neither
               established indigence nor paid the required filing fee. After
               being notified that this appeal was subject to dismissal,
               appellants did not timely respond.           It is therefore
               CONSIDERED, ADJUDGED, and ORDERED that the appeal
               be dismissed.
            The Court orders that costs be taxed against appellants.

            The Court orders that this decision be certified below for
            observance.

            Judgment rendered April 2, 2015.

            Per curiam opinion delivered by panel consisting of Justices
            Jennings, Higley, and Huddle.



       WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things to have it duly recognized, obeyed, and
executed.




June 12, 2015
Date                                           CHRISTOPHER A. PRINE
                                               CLERK OF THE COURT